Citation Nr: 1717558	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-27 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for right ear hearing loss disability. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1979 to July 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

This case was previously before the Board in September 2016, at which time the issue currently on appeal was remanded for further development.  The case has now been returned to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a right ear hearing loss disability for VA compensation purposes. 


CONCLUSION OF LAW

Right ear hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In the September 2016 remand, the Board directed that the Veteran be provided a VA examination to determine whether he had right ear hearing loss disability for VA compensation purposes.  A review of the record shows that the Veteran was scheduled for a VA examination in December 2016.  However, the Veteran failed to report for the scheduled VA examination.  The record does not show that the Veteran asked for his examination to be rescheduled or provided an update as to why he missed the initial examination.  The Veteran was notified of his failure to report for the schedule VA examination in a January 2017 supplemental statement of the case and was informed that as a result, his case would be decided based on the evidence of record without consideration of any evidence expected from the scheduled VA examination.  The record indicates that the supplemental statement of the case was returned as undeliverable; however, the Veteran has a responsibility to update his address with VA, and no updates have been made.  Therefore, the Board finds that there has been compliance with the directives of the September 2016 remand, and there is no bar to proceeding with a final decision at this time.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  

Analysis

The Veteran has asserted that he has right ear hearing loss as a result of being exposed to high intensity noise from field artillery, machine gun fire, small arms fire, and heavy vehicle equipment engine noises while on active duty.  His DD Form 214 reflects the Veteran's MOS as a tactical wire operation specialist.  The Veteran's report of noise exposure in service is consistent with the facts and circumstances of such service.  Therefore, the Board concedes that the Veteran sustained acoustic trauma during active service.

The Veteran's STRs are silent for audiometric findings consistent with a diagnosis of right ear hearing loss for VA purposes at any time during active service.  

After separation from service, the Veteran's record remains largely silent on hearing disability issues until many years later.  VA treatment records show that the Veteran reported no hearing problems from August 2001 through July 2002.    

At a January 2010 VA audiology evaluation, the Veteran reported that he had a great deal of difficulty understanding people on the phone, when someone is whispering around him or hearing people properly while riding in a car.  He claimed that his hearing loss created moderate trouble for him in his every day life.  Audiometric testing results did not show the Veteran to have right ear hearing loss for VA compensation purposes at that time.  38 C.F.R. § 3.385 (2016). 

At an April 2012 VA audiology evaluation, the Veteran was found to have a speech discrimination score of 92 percent in his right ear.  That constitutes right ear hearing loss for VA purposes.  38 C.F.R. § 3.385 (2016). 

At a separate May 2012 VA audiology evaluation, the Veteran was noted to have a right ear speech discrimination score of 100 percent.  The Veteran was not otherwise shown to have right ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2016). 

A review of the record shows that the Veteran receives treatment at the VA Medical Center for various ailments, to include hearing loss.  However, there is no indication from the treatment notes of record that the Veteran has audiometric findings consistent with a diagnosis of right ear hearing loss disability for VA compensation purposes.

The Board assigns the April 2012 VA audiology evaluation showing the Veteran to have a speech discrimination score consistent with a diagnosis of right ear hearing loss disability for VA compensation purposes very little probative value.  In this regard, the Veteran underwent audiometric testing just one month later, which showed his right ear speech discrimination score to be 100 percent.  The May 2012 right ear speech discrimination score is consistent with that found at the previous January 2010 VA examination.  Additionally, there are no other audiometric results of record that show the Veteran to have findings consistent with a diagnosis of right ear hearing loss disability.  Further, as noted above, VA attempted to get additional audiometric testing results by way of another VA audiology evaluation, but the Veteran failed to report without explanation.  As the April 2012 VA audiology evaluation findings are inconsistent with the other evidence of record, the Board assigns them no probative value.  As such, findings from that evaluation cannot be used to establish a diagnosis of a current right ear hearing loss disability for VA compensation purposes.

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no evidence of record showing that the Veteran has a confirmed diagnosis of right ear hearing loss disability for VA compensation purposes.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As there is no confirmed diagnosis of right ear hearing loss disability for VA compensation purposes, there can be no claim.

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for right ear hearing loss disability is not warranted.  38 U.S.C.A. § 5.107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for right ear hearing loss disability is denied. 



____________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


